Citation Nr: 0519968	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-09 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to an increased (compensable) rating for 
epididymitis, status post right epididymectomy.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.

This case comes to the Board of Veterans'Appeals (Board) on 
appeal from a February 2002 decision by the RO in New York, 
New York.

During the course of this appeal, the RO denied service 
connection for prostate cancer claimed as secondary to the 
service-connected disability of epididymitis.  As the veteran 
has not appealed this decision, the issue is not in appellate 
status and will not be addressed by the Board. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2004).


FINDINGS OF FACT

There are currently no objective manifestations of 
epididymitis, status post right epididymectomy.


CONCLUSION OF LAW

The criteria for a compensable evaluation for epididymitis, 
status post right epididymectomy, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115, Diagnostic 
Code 7525 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law shortly prior 
to this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above and a January 2004 
statement of the case.  He was furnished a VCAA letters in 
November 2001, June 2003 and November 2003.  

These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The November 2001 
letter informed the veteran of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All 
available records have been obtained and associated with the 
claims folder.  Thus, VA has satisfied both its duty to 
notify and assist the veteran in this case and adjudication 
of this appeal at this juncture poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Factual Background

Historically, in an October 1998 rating decision, the RO 
granted service connection for epididymitis, status post 
right epididymectomy, rated 0 percent disabling.

In a June 2001 letter written by D.C.K., MD, a private 
physician, he reported the veteran's history as having some 
sort of injury while in service in 1953 and he was 
hospitalized for a urinary tract infection.  Since then, he 
has had a couple of recurrent infections.  Currently, his 
voiding symptoms include decreased force of stream.  A 
urinalysis was negative.  Physical examination was notable 
only for a firm, hard prostate.  The veteran had a weakened 
urinary stream and some urologic surgical history.  

An August 2001 private medical record reflects that the 
veteran was taking Flomax and had no problems voiding. 

In a September 2001 letter, Dr. K. stated that he had seen 
the veteran for some urinary symptoms, and he was 
subsequently started on Flomax.  The veteran was voiding well 
and was very satisfied with the Flomax.  A physical 
examination revealed that the veteran had an abnormal digital 
rectal examination with some firmness in the left lobe.  A 
biopsy was consistent with a small focus of prostate 
carcinoma at the left base of the prostate, which was 
reviewed by a private hospital that confirmed the diagnosis 
of prostate carcinoma.  

In September 2001, the veteran submitted a claim for an 
increased rating stating that he felt his condition had 
worsened since the VA last evaluated him.

In a December 2001 VA medical opinion, the examiner stated 
that the veteran's recent symptoms and treatment did not 
appear related to his previous surgery while in the service.  
His symptoms were related to his prostate - poor voiding, 
etc, which also appeared to have responded well to 
medication.  He was also biopsied and found to have early 
prostate cancer.  This was also not related to the service 
connected surgery.  

In an October 2003 VA genitourinary examination, the veteran 
stated his service medical history of epididymitis for which 
he underwent scrotal surgery removal in 1953.  He stated that 
his testicle was hit with the butt of an M-1 rifle and it 
swelled up.  He also stated that he was diagnosed with benign 
prostatic hypertrophy.  The veteran denied lethargy, 
weakness, anorexia, weight loss or weight gain, no frequency 
(voiding intervals), and no incontinence.  He had surgeries 
on the urinary tract in 1953 with removal of his right 
testicle and also a cystoscopy in 1980.  He stated that the 
last time he had a urinary tract infection was 20 years ago 
at a private hospital.  No colic or bladders tones, no acute 
nephritis.  He had no hospitalizations for urinary tract 
disease.  The veteran did not need any catheterization or 
treatment, no dilatations, and no drainage procedures.  The 
examiner noted that he was not on any medications.  The 
veteran stated that the only effect of his condition was that 
he needed to urinate a lot to prevent urinary tract 
infections.  The veteran stated that he had loss of creative 
organ for about nine years now.  He was on Viagra that worked 
50 percent of the time with ejaculation.  

On physical examination, the examiner noted that the veteran 
had a left testicle.  There were no signs of epididymal 
tenderness, no spermatic cord tenderness and no signs of 
penile deformity.  Inspection of the anus showed some 
enlarged prostate, nontender.  There were no signs of any 
urinary tract disease.  There were no signs of testicular 
atrophy on the left testicle and no sign of any testicle in 
the right scrotal area.  The examiner diagnosed benign 
prostatic hypertrophy and stated that there were no signs of 
epididymitis at that time.  He also stated that it was not as 
likely as not that benign prostatic hypertrophy was secondary 
to epididymitis.  

In a March 2004 letter, the veteran stated that he had repeat 
incidences of epididymitis over the years, the first in 1974 
and the second in 1981.  He contended that the rating should 
be higher than 0 percent.

In a May 2004 VA genitourinary examination, the veteran 
stated that he had gained ten pounds over the wintertime.  
His frequency was none (as to voiding intervals), negative 
for incontinence.  He stated that the only surgery he had on 
the urinary tract was the removal of his right testicle in 
1953.  No residuals of impotence.  The veteran reported that 
he did not have recurrent urinary tract infections, acute 
nephritis or hospitalization for urinary tract disease.  He 
also reported in the negative for catheterization, frequency 
of dilatations, drainage procedures, diet therapy and 
medications.  He said that he had loss of a creative organ 
for the past three years and he was on Viagra with no effect.  

On physical examination, the examiner noted there was no 
edema on the veteran's extremities.  The veteran's left 
testicle was descended.  There were no signs of epididymal or 
spermatic cord tenderness.  There were no signs of penile 
deformity.  Rectal examination showed prostate slightly 
enlarged.  The examiner reported none for fistula and 
specific residuals of genitourinary disease.  No testicular 
atrophy on his left testicle.  The examiner noted the private 
physician's biopsy findings that were positive for prostate 
cancer.  The examiner diagnosed prostate cancer, noting that 
after reviewing the case with the urologist at the VA 
Northport, it was less likely than not that the veteran's 
prostate cancer was secondary to the veteran's service-
connected epididymitis.  He stated there was nothing in the 
medical literature to support a nexus between epididymitis 
and prostate cancer.    

In a June 2004 letter, the veteran's representative restated 
the procedural history of the veteran's claim.  He referenced 
testimony from a 1996 local hearing where the veteran 
described his continued pain and discomfort and said that the 
veteran gave a history of treatment and hospitalizations for 
his service-connected condition.  The representative stated 
that resolving all reasonable doubt in favor of the veteran, 
a compensable rating was warranted for the veteran's service-
connected epididymitis. 

Analysis

The veteran and his representative contend that his service-
connected epididymitis status post right epididymectomy, is 
more disabling then currently rated.  The veteran's 
statements regarding the severity of his service-connected 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statement must be considered with 
the clinical evidence in conjunction with the appropriate 
rating criteria. 

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating, otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2004).  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for compensable evaluation are not met.  38 
C.F.R. § 4.31 (2004).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2004).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  With regard to the 
veteran's request for an increased scheduler evaluation, the 
Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

The RO has assigned a noncompensable rating for the veteran's 
service connected epididymitis under Diagnostic Code 7525 for 
chronic epididymo-orchitis, which has remained in effect to 
date.  38 C.F.R. § 4.115b, Diagnostic Code 7525 (2004).  
Diagnostic Code 7525 provides that chronic epididymo-orchitis 
should be rated as a urinary tract infection.  See 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7525 (2004).  Under 38 
C.F.R. § 4.115a, a 10 percent disability evaluation is 
assigned for urinary tract infections with long-term drug 
therapy, 1-2 hospitalizations per year, and/or requiring 
intermittent intensive management.  For the next higher 
rating of 30 percent, there must be urinary tract infections 
with recurrent symptomatic infection requiring drainage, 
frequent hospitalization (greater than two times per year), 
and/or requiring continuous intensive management.  If there 
is poor renal function, the disability is rated under the 
criteria for "renal dysfunction" rather than "urinary tract 
infection."  38 C.F.R. § 4.115a (2004).  
 
Diagnostic Code 7524 provides a non-compensable rating for 
removal of one testis and a 30 percent rating for removal of 
both testes.

The veteran's current complaint is that his disorder has 
worsened and the veteran's representative refers to his pain 
and discomfort.  However, the medical evidence does not 
demonstrate that a compensable evaluation is warranted.  The 
veteran's urinary symptoms were previously treated with 
Flomax; however, the VA examiner found that those symptoms 
were related to his prostate and not the service-connected 
epididymitis.  The Board emphasizes that at recent VA 
examinations, the veteran denied current symptom 
manifestations and also denied having required any treatment 
for many years.  At a May 2004 VA examination, the veteran 
reported no recurrent urinary tract infections.  While the 
significance of the veteran's complaints of pain and 
discomfort are not minimized, the medical records are absent 
for evidence that the service-connected epididymitis requires 
long-term drug therapy, 1-2 hospitalizations per year for 
epididymitis and/or requires intermittent intensive 
management.  His left testicle is intact.  Therefore, the 
Board finds that the veteran's disability picture does not 
approximate the criteria necessary for a compensable 
disability evaluation.  38 C.F.R. § 4.7 (2004).  

The Board notes that special monthly compensation may be paid 
for loss of use of a creative organ if such loss resulted 
from a service-connected disability.  The testicles are 
considered creative organs.  38 U.S.C.A. § 1114(k) (West 
2002); 38 C.F.R. § 3.350(a)(1) (2004).  However, review of 
both VA and private medical evidence of record does not 
provide clinical findings that the veteran has loss of use of 
a creative organ as set out in 38 C.F.R. § 3.350(a)(1), to 
enable these provisions to be applied.  The VA examination in 
October 2003 reflects that the veteran used Viagra that 
worked 50 percent of the time with ejaculation.  Also the VA 
examiner in 2004 indicated that the veteran was not impotent.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a higher rating for 
epididymitis, status post right epididymectomy.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for epididymitis, status 
post right epididymectomy, is denied.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


